DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Species I, claim 21 in the reply filed on 12/6/2021 is acknowledged.
	Claims 21-24 are being examined in this Office Action. Claims 25-28 are non-elected. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In 1st par.: insert US Patent numbers 10,824,211 & 10,115,740. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

3.	Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0008647) and/or in view of Saito (US 2006/0267141).
Re claims 21-24, Yamazaki teaches, Fig. 5A, an electronic device comprising: 
-a substrate [0132]; 
-a silicon nitride film (insulating film 788) [0139] formed on the substrate;
-a silicon oxide film (insulating film 686) [0140] formed on the silicon nitride film; 
-a block insulating layer (435) [0121] including oxide on the first silicon oxide film, wherein the oxide is a metal oxide, wherein the metal oxide is one of AlOx, TiOx, ZrOx, TaOx, or HfOx or wherein the oxide is silicon oxide [0121]; 
-a metal oxide semiconductor layer (403a-c) [0101-0103] formed on the block insulating layer (435); 
-a second silicon oxide film (interlayer insulating film 485) [0149] covering the metal oxide semiconductor layer; and 
-a gate electrode (741) [0140] formed between the substrate and the silicon nitride film (788), and facing the metal oxide semiconductor layer (403a-c), wherein 
-a thickness of the second silicon oxide film (485) is larger than a thickness of the first silicon oxide film (686), and the thickness of the second silicon oxide film (485) is larger than a thickness of the silicon nitride film (788), and the block insulating layer (435) has an even thickness.

    PNG
    media_image1.png
    505
    463
    media_image1.png
    Greyscale

	Yamazaki does not explicitly teach a silicon nitride film, a first silicon oxide film and a second silicon oxide film. 
	Yamazaki does teaches the use of silicon nitride and silicon oxide as insulating films [0089, 0094]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamazaki to obtain silicon nitride film and silicon oxide films as claimed, because silicon nitride and silicon oxide are known and widely used material in the art as insulators and interlayer layers, and because it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.
	OR
	Saito teaches “The insulating layers 2023 and 2024 are formed of an inorganic material such as oxide of silicon or nitride of silicon” [0168] & The interlayer insulating layer is formed using an inorganic insulating material such as silicon oxide or an organic insulating material such as polyimide or an acrylic resin. An insulating layer using such as silicon nitride or silicon nitride oxide may be formed between the interlayer insulating layer and the gate wirings 12, 13, and 14” [0208]. 
As taught by Saito, one of ordinary skill in the art would utilize and modify the above teaching to obtain silicon nitride and silicon oxide films as claimed, because those materials are known and widely used in the art, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Saito in combination Yamazaki due to above reason. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 15 of U.S. Patent No. 10,/824,211. Although the claims at issue are not identical, they are not patentably distinct from each other because they both . 
Current Application
21. An electronic device comprising: a substrate; a silicon nitride film formed on the substrate: a first silicon oxide film formed on the silicon nitride film; a block insulating layer including oxide on the First silicon oxide film; a metal oxide semiconductor layer formed on the block insulating layer; a second silicon oxide film covering the metal oxide semiconductor layer: and a gate electrode formed between the substrate and the silicon nitride film, and facing the metal oxide semiconductor layer, wherein a thickness of the second silicon oxide film is larger than a thickness of the first silicon oxide film, and the thickness of the second silicon oxide film is larger than a thickness of the silicon nitride film, and the block insulating layer has an even thickness.
10,824,211
1. A semiconductor device comprising: an insulating substrate; a metal oxide semiconductor layer positioned above the insulating substrate; a first insulating film formed of a silicon nitride and positioned between the insulating substrate and the metal oxide semiconductor layer; a block layer positioned between the first insulating film and the metal oxide semiconductor layer, the block layer being formed of aluminum oxide; a second insulating film formed of a silicon oxide between the first insulating film and the block layer; a third insulating film formed of a silicon oxide, positioned above the metal oxide semiconductor layer, and covering the metal oxide semiconductor layer; an interlayer insulating film formed of a silicon oxide between the first insulating film and the insulating substrate; and a first gate 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/19/22